Citation Nr: 0840939	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  96-42 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected postoperative residuals of a left elbow injury, 
currently rated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service connected left forearm ulnar nerve 
neuropathy. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to November 1977 
and from December 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions, dated in June 1996 
and September 1998, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review. 

In September 2003, a hearing was held before a Veterans Law 
Judge.  A transcript of the testimony is in the claims file.  
That judge then remanded the case in March 2004.  However, 
since that time, the Veterans Law Judge who had presided over 
the 2003 hearing retired from the Board.  Therefore, in 
August 2007, the Board again remanded the veteran's claims in 
order to comply with his request for another hearing.  A 
hearing was then held in August 2008, at the Oakland RO, 
before the undersigned Veterans Law Judge.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative residuals of a left elbow 
injury are manifested by mild degenerative changes, pain, 
extension to 35 degrees, flexion to 110 degrees, supination 
to 85 degrees and pronation to 50 degrees.

3.  The veteran's left forearm ulnar nerve neuropathy is 
manifested by mild paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected postoperative 
residuals of a left elbow injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's left forearm ulnar nerve 
neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.124a, 
Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for an increased rating 
for his service-connected postoperative residuals of a left 
elbow injury, section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the veteran filed his claim for an increased 
rating for his service-connected postoperative residuals of a 
left elbow injury in December 1995, prior to the passage of 
the VCAA.  Thus, in a March 2004 decision, the Board remanded 
the veteran's claim, in pertinent part, to provide him with 
proper VCAA notice.  A March 2004 notice letter was sent to 
the veteran.  There was no reference, however, to any of the 
above named Vazquez-Flores requirements in the March 2004 
letter.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the submission of evidence that the veteran's 
disability had gotten worse, including the types of medical 
and lay evidence that he may submit, the Board finds that 
this error was not prejudicial.  In this regard, in his 
December 1995 claim, the veteran stated that he wished to be 
considered for a higher rating for his service-connected left 
elbow disorder.  The veteran continued that he had spurs and 
extra bones growing out of his elbow, continuous pain and a 
loss of strength; in essence, that his service-connected 
disability had gotten worse.  The veteran also stated that he 
had surgery in 1986 at the Fresno VAMC, thus indicating that 
he had actual knowledge of the types of evidence that would 
substantiate his claim.  Therefore, the Board finds that the 
veteran had actual knowledge of this element, and as such, 
any failure to provide him with adequate notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.

With regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his December 2004 VA 
examination, the veteran discussed the effect of his left 
elbow on his employment, noting that he had been working 
doing lawn care and mowing, but that his elbow bothered him 
after excessive use and that he was not currently working.  
The veteran also stated that his elbow bothered him when he 
attempted yard work and that he mostly spent his time with 
friends and watching television.  The veteran reiterated the 
above statements at his August 2008 hearing.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a September 1996 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected postoperative residuals of a left 
elbow injury, and that subsequently, in September 1998, June 
2003 and April 2005, supplemental statements of the case 
(SSOC)'s were issued.  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.  

As to the last element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life in a March 2006 notice letter.  
Although a subsequent SSOC was not issued, the Board notes 
that the ratings schedule is the sole mechanism by which a 
veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  

At the August 2008 hearing, the veteran and his 
representative argued that the medical evidence available 
supports the veteran's argument that his service connected 
disability is of a greater severity than that which he is 
being compensated for and that the Board should grant him a 
percentage of compensation consistent with his disability.  
This argument shows actual knowledge on the part of the 
veteran and his representative that the veteran's disability 
is rated based on the severity of disability and that there 
are different levels of compensation commensurate with the 
severity of the disability.  The essence of the veteran's 
representative's argument is that the veteran's disability is 
of such severity that he should be given a higher disability 
rating.  Therefore, the Board finds that the error in this 
element of Vazquez-Flores notice and also the error in not 
providing notice pursuant to Dingess/Hartman is not 
prejudicial.  See Sanders 487 F.3d 881.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether the appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC, 
and reasons as to why a higher rating was not warranted under 
that criteria were identified.

With regard to the veteran's claim for an increased initial 
evaluation for his left forearm ulnar nerve neuropathy, the 
Board notes that upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in September 1998 in this case, the VCAA 
was not yet in effect, and accordingly, the veteran did not 
receive a notice letter which satisfied the duty to notify 
provisions at that time.  Nevertheless, because the claim for 
service connection had been granted, the defect in the notice 
requirements was harmless error as to that claim.  Dingess, 
19 Vet. App. at 491; Goodwin, slip op. at 5.  

As noted above, the veteran received notice of the Dingess 
requirements in March 2006.  Clearly the Dingess notice was 
not provided until after the veteran's initial service 
connection claim was adjudicated.  As noted above, 
ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  As was also noted above, the Secretary then has the 
burden to show that this error was not prejudicial to the 
veteran. Id., at 889. In order to demonstrate that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating - 
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial determination as to either the disability rating or 
effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim.  See Dingess, 19 Vet. App. at 
491.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative have argued that the failure 
to provide Dingess notice prior to adjudication of the claim 
somehow affected the fairness of the following proceedings.  
Moreover, the Board remanded the veteran's claim in August 
2007 and did not instruct the RO to provide the veteran with 
any additional notice letters as part of the remand.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

The Board notes, as was discussed above with regard to the 
veteran's claim for an increased rating for his service-
connected postoperative residuals of a left elbow injury, 
that additional notice is required under section 5103(a) for 
claims for increased ratings.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  However, as the Court clearly noted in 
Vazquez, the additional notice requirements apply only to 
claims for increased compensation.  In cases such as this, 
involving initial disability ratings, the notice requirements 
of Dingess apply, and, as discussed more fully above, were 
complied with in this case.

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and VA medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  The veteran was also afforded VA 
examinations in March 1996, June 1997, June 1998, October 
2001 and December 2004 in connection with his claims.  

The record also indicates that the veteran is receiving 
Social Security benefits; however, the duty to obtain records 
only applies to records that are "relevant" to the 
veteran's claims.  38 U.S.C.A. § 5103A(b)(1); see also Counts 
v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal 
Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has not contended that 
he was awarded SSA benefits for either of the disabilities at 
issue in the instant appeal.  In fact, at his August 2008 
hearing, the veteran stated that he received SSA benefits due 
to internal injuries he received after being shot, and that 
the SSA did not consider any of the problems that he was 
having with his elbow as part of that decision.  There is no 
indication, then, that the records would be relevant to the 
claims here.  In this case, the veteran is seeking an 
increased disability evaluation for his postoperative 
residuals of a left elbow injury and left forearm ulnar nerve 
neuropathy.  Accordingly, what is "of consequence" in this 
case is evidence showing the severity and manifestations of 
those disabilities, and there is no indication in the record 
that Social Security records would include any such 
information.  Therefore, remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

I.  Postoperative Residuals of a Left Elbow Injury

The veteran's postoperative residuals of a left elbow injury 
are currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5024.  Initially, the Board notes that the 
Rating Schedule provides separate ratings for the major 
(dominant) and minor arm.  A review of the record reflects 
that the veteran is right hand dominant.  Since his 
disability is in his left arm, only the minor arm ratings 
will be discussed and applied in the decision below. 

Pursuant to Diagnostic Code 5024, the disability at issue is 
to be rated on limitation of motion of affected parts, as 
arthritis, degenerative [Diagnostic Code 5003], except gout, 
which is to be rated under Diagnostic Code 5002.  


Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In this case, the 
appropriate diagnostic codes for the veteran's left elbow are 
Diagnostic Codes 5205 to 5208.  

Diagnostic Code 5205 provides for a 50 percent evaluation 
when there is unfavorable ankylosis of the elbow, at an angle 
of less than 50 degrees or with complete loss of pronation or 
supination.  A 40 percent evaluation is assigned when there 
is immediate ankylosis, at an angle of more than 90 degrees, 
or between 70 degrees and 50 degrees.  A 30 percent 
evaluation is assigned for favorable ankylosis, at an angle 
between 90 degrees and 70 degrees. 

Diagnostic Code 5206 provides for a 40 percent evaluation for 
limitation of flexion of the forearm to 45 degrees.  A 30 
percent evaluation is assigned for flexion limited to 55 
degrees.  A 20 percent evaluation is assigned for flexion 
limited to 70 degrees.  A 10 percent evaluation is assigned 
for flexion limited to 100 degrees.  A non-compensable 
evaluation is assigned for flexion limited to 110 degrees. 

Diagnostic Code 5207, limitation of extension of the forearm, 
provides for a 40 percent evaluation for extension limited to 
110 degrees.  A 30 percent evaluation is assigned for 
extension limited to 100 degrees.  A 20 percent evaluation is 
assigned for extension limited to 75 degrees.  A 10 percent 
evaluation is assigned for extension limited to 60 degrees.  
A 10 percent evaluation is also assigned for extension 
limited to 45 degrees.  

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.

In addition, Diagnostic Code 5213 provides for a 10 percent 
evaluation for limitation of supination to 30 degrees or 
less.  Limitation of pronation is assigned a 20 percent 
evaluation for motion lost beyond the middle of arc, and a 10 
percent evaluation is assigned when motion is lost beyond the 
last quarter of arc, such that the hand does not approach 
full pronation.

Diagnostic Code 5003 continues that when the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by such findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
disability is rated as follows: 

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitation exacerbations warrants a 20 percent 
rating.  

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 
percent rating.

The 20 and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation 
of motion.  (Note 1). 

The 20 and 10 percent ratings based on X-ray findings 
will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  (Note 2)

Upon VA examination in March 1996, the veteran complained of 
aching around the left elbow.  Examination showed full range 
of motion of the elbow, with some local tenderness.  Reflexes 
were equal and active.   The examiner noted the veteran's 
complaints were purely subjective, and the examination was 
well within normal limits other than vague tenderness.  

Upon VA examination in June 1997, the veteran continued to 
complain of aching about the left elbow, along with a locking 
sensation and loss of sensation over the ulnar nerve.  
Examination showed extension to 180 degrees and flexion to 
122 degrees.  X-rays showed a large bone fragment over the 
medial fragments of the left elbow.  In January 1998, the 
veteran underwent excision of a loose body from the left 
elbow. 

VA outpatient treatment records show intermittent complaints 
of chronic left elbow pain with few abnormalities reported 
upon physical examination.  For example, a  January 2001 
evaluation showed no decreased range of motion but complaints 
of pain when elbow lifted beyond 45 degrees.

In October 2001, the veteran underwent examination.  He 
complained of pain and stated the elbow bothered him too much 
to work.  There was no tenderness to palpation of the left 
elbow.  That elbow did look somewhat deformed compared to the 
right, but not greatly.  Range of motion was normal with no 
signs of pain or discomfort.  The physician noted that 
although the veteran had an injury to the left elbow, he was 
unable to detect any residual disability.  He had full range 
of motion, and it was not painful to touch or movement.  
Clinical testing of the biceps and triceps muscles showed 
they were powerful. 

X-rays in October 2001 showed early traumatic arthritis.  In 
early 2002, the veteran underwent surgery for excision of 
loose bodies within the left elbow. 

VA outpatient treatment records show intermittent complaints 
of chronic left elbow pain with few abnormalities reported 
upon physical examination.  For example, an  August 2003 
evaluation showed full range of motion without swelling or 
tenderness. 

In September 2003, the veteran testified that he had chronic 
pain in the elbow, that was generally there all the time.  If 
he performed heavy lifting, the pain intensified.  He did not 
feel he could move the arm normally as he experienced a 
pulling sensation. 

The veteran underwent a VA examination in December 2004.  The 
December 2004 VA examiner noted that the veteran had surgery 
in March 2002 to excise a loose bone from the elbow.  
Subsequently, the veteran complained of pain and aching which 
was constant.  At the time of the December 2004 examination, 
the veteran stated that the elbow was not painful unless he 
exposed it to excessive use.  The veteran stated that he 
often kept his elbow bent and against the side of his body as 
if in a sling.  He further stated that he could not lift or 
pull, and that the elbow popped and hurt whenever he tried to 
do yard work.  He stated that he could not use the left arm 
at all, but did not complain about swelling.

Examination of the left elbow showed no swelling and it was 
free of fluid.  There was mild tenderness at the medial and 
lateral epicondyle.  There was occasionally some mild 
crepitation through a full range of motion.  Range of motion 
testing revealed that the elbow did not have full extension, 
extending to 35 degrees short of full extension.  Flexion was 
possible to 125 degrees.  Supination was to 85 degrees and 
pronation was to 50 degrees.  The muscles around the elbow 
and the hand all functioned normally.  X-rays revealed mild 
degenerative changes to the articular surfaces about the 
elbow.  

VA outpatient treatment records since the 2004 VA examination 
show continued intermittent complaints of chronic left elbow 
pain with few abnormalities reported upon physical 
examination.  For example:  (1) November 2005 evaluation 
showed full range of motion without swelling or tenderness; 
(2) September 2007 evaluation showed full range of motion 
with slight tenderness; and (3) December 2007 evaluation 
showed complaints of chronic pain that was not severe with 
some tenderness.

At his August 2008 hearing, the veteran testified that he 
experienced a pulling sensation in his elbow, that he 
experienced pain, and that he wore a sling.  The veteran also 
testified that he felt that the condition of his elbow was 
about the same at the time of the August 2008 hearing as it 
was at the time of the December 2004 VA examination.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected postoperative residuals of 
a left elbow injury.  The Board finds that the currently 
assigned 10 percent disability rating accurately reflects the 
veteran's current level of disability.  The veteran has not 
been shown to have flexion limited to 90 degrees, extension 
limited to 75 degrees, flexion limited to 100 degrees and 
extension limited to 45 degrees, or motion lost beyond the 
last quarter of the arc such that the hand does not approach 
full pronation.  In fact, the vetearn's March 1996 VA 
examination found that he had a full range of motion, the 
June 1997 VA examination found him to have full extension and 
flexion to 122 degrees, and the October 2001 VA examination 
found his range of motion to be normal.  In addition, the 
medical evidence of record does not reflect any findings of 
ankylosis, impairment of the flail joint, nonunion of the 
radius and ulna, impairment of the ulna or impairment of the 
radius.  Therefore, Diagnostic Codes 5205 and 5209 to 5212 
are not applicable.  

In addition, although the veteran has complained of pain, the 
medical evidence of record does not contain any objective 
evidence of additional functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The record is simply absent of such 
findings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board does observe the contentions of the veteran and his 
representative at his September 2003 hearing that the 
veteran's postoperative residuals of a left elbow disability 
should be evaluated pursuant to a different diagnostic code, 
such as the diagnostic codes pertaining to malunion or 
ankylosis.  In this regard, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, for 
the reasons cited above, the Board finds that another rating 
code is not more appropriate.  The medical evidence of record 
reflects that the veteran's limitation of motion is non-
compensable.  The December 2004 VA examiner noted that the 
veteran had trauma to the elbow without fracturing and he 
noted mild degenerative changes.  As was noted above, the 
record is simply absent for any findings of ankylosis, 
impairment of the flail joint, nonunion of the radius and 
ulna, impairment of the ulna or impairment of the radius.  
Therefore, the Board finds that evaluation of the veteran's 
postoperative residuals of a left elbow disability is most 
appropriately evaluated under Diagnostic Codes 5024 and 5003.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 10 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for postoperative residuals of a left elbow 
injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003.

In denying the claim for a rating in excess of 10 percent, 
the Board has considered whether the veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected postoperative residuals of a left elbow injury is 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's left elbow disorder with the 
established criteria found in the rating schedule for the 
elbow and forearm shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion and objective complaints of pain. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his left 
elbow disorder.  Indeed, it appears that since his separation 
from service in 1982, he has only been hospitalized briefly 
for three minor surgical procedures on his left elbow.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the veteran's left 
elbow disability in and of itself markedly impacted his 
ability to work.  In fact, the December 2004 VA examiner 
stated that although the veteran is unemployed, he could work 
if he were trained to do job activities that did not require 
severe physical use of the elbow.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

II.  Left Forearm Ulnar Nerve Neuropathy

The veteran is currently assigned a 10 percent evaluation for 
his left forearm ulnar nerve neuropathy, under Diagnostic 
Code 8516.  Pursuant to that Diagnostic Code, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
ulnar nerve of the minor upper extremity.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis of 
the ulnar nerve of the major upper extremity; a 30 percent 
evaluation is warranted for severe incomplete paralysis.  38 
C.F.R. § 4.124a, Code 8516.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Diagnostic Code 
8516.

Upon VA examination in March 1996, reflexes were equal and 
active.  Sensation was intact.  There was no significant 
muscle atrophy.  The examiner noted the veteran's complaints 
were purely subjective, and the examination was well within 
normal limits other than vague tenderness.  However, upon VA 
examination in June 1997, the veteran complained of loss of 
sensation over the ulnar nerve.  Examination showed some 
atrophy of the left upper arm as compared to the right.  
There was possible loss of sensation over the ulnar aspect of 
the left forearm.  Reflexes were equal and active.  

Upon examination in June 1998, nerve testing showed minimal 
abnormality in the left ulnar nerve.  There was some weakness 
in the muscles of the hand and elbow.  There was no obvious 
atrophy, and weakness could not be determined. 

During the October 2001 examination mentioned above, it was 
noted that neurological evaluation of the ulnar nerve was 
intact.  There was no numbness, and sensation of the left 
hand was normal.  There were no signs of atrophy of the 
muscles of the left hand due to ulnar nerve involvement.  

The veteran underwent a VA examination in December 2004.  At 
that examination, the veteran was noted to have normal 
strength, no atrophy, no fasciculations, no involuntary 
movements and no tremors.  His biceps and triceps reflexes 
were 1+, somewhat reduced.  In the left upper extremity, the 
pinprick was diminished all the way to the level of the 
shoulder joint in the whole upper extremity distribution, 
below which the veteran did not feel the pinprick very well.  
The examiner noted that this did not correspond to any 
neurological anatomy and appeared to be psychogenic.  
However, on further testing of the left hand, there was some 
diminution to pinprick of the ulnar aspect of the left hand 
both on the palmar and dorsal surfaces corresponding to the 
distribution of the left ulnar nerve in the left hand.  Tinel 
signs were positive on tapping both median and both ulnar 
nerves in front of the wrist and behind the elbows.  

Although the December 2004 VA examiner diagnosed the veteran 
with sensory peripheral neuropathy affecting nerves of both 
upper extremities, he noted that the causes for the 
neuropathy appeared to be excessive use of alcohol, excessive 
smoking and a lack of vitamins.  The examiner explained that 
it was possible that the veteran may have damaged some fibers 
of the left ulnar nerve during his injury in-service which 
then caused ulnar neuropathy as recorded by previous 
examiners, including the electrodiagnostic studies performed 
in 1997 and 1998.  However, the examiner stated that the 
condition had improved on the second electrodiagnostic study 
in 1998, see June 1998 VA examination report, suggesting that 
the original injury had improved.  Thus, the examiner 
concluded that the previously recorded condition of 
neuropathy may be considered stable and unchanged, and that 
the recent worsening of the veteran's symptoms were due to 
his peripheral neuropathy from metabolic causes.  

As was noted above, the veteran testified at his August 2008 
hearing that the December 2004 VA examination adequately 
reflected the current severity of his left elbow condition.  

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
his service connected left forearm ulnar nerve neuropathy.  
The Board finds that the veteran's level of disability more 
closely approximates the criteria for a 10 percent rating for 
his service-connected left forearm ulnar nerve neuropathy.  
In this regard, the medical evidence of record does not 
reflect that the veteran suffers from moderate incomplete 
paralysis of the ulnar nerve.  In fact, as stated above, the 
December 2004 VA examiner found that the veteran's condition 
was stable, and any increase was due to metabolic causes.  
Therefore, the veteran's claim for an initial disability 
rating in excess of 10 percent for his left forearm ulnar 
nerve neuropathy must be denied.  38 C.F.R. § 4.124a; 
Diagnostic Code 8516. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered.  38 C.F.R. § 3.321(b)(1).  However, the 
Board finds that the record does not reflect that the 
veteran's left forearm ulnar nerve neuropathy is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007).  As was noted above, the Court recently 
held that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  In this case, there is nothing in the record to 
indicate that the service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating, or that the 
veteran has experienced frequent hospitalizations due to his 
service-connected disability.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for service connected 
postoperative residuals of a left elbow injury, currently 
rated as 10 percent disabling, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service connected left forearm ulnar nerve 
neuropathy is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


